Name: Commission Regulation (EEC) No 3612/83 of 15 December 1983 extending the Community surveillance of imports of certain live plants and floricultural products originating in various countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 83 Official Journal of the European Communities No L 358/15 COMMISSION REGULATION (EEC) No 3612/83 of 15 December 1983 extending the Community surveillance of imports of certain live plants and floricultural products originating in various countries December 1983 Community surveillance of imports of certain live plants and floricultural products origin ­ ating in various countries ; Whereas the reasons which were the basis for Regula ­ tion (EEC) No 3353/75 are essentially still valid ; whereas, consequently, the surveillance arrangements for the products listed in the Annex thereto should be extended, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 (3) thereof, Having regard to Council Regulation (EEC) No 1765/82 of 30 June 1982 on common rules for imports from State-trading countries (2), and in parti ­ cular Article 10 (3) thereof, Having regard to Council Regulation (EEC) No 1766/82 of 30 June 1982 on common rules for imports from the People's Republic of China (3), and in particular Article 10 (4) thereof, After consultation within the Committee provided for in each Article 5 of the three abovementioned Regula ­ tions, Whereas Commission Regulation (EEC) No 3353/75 of 23 December 1975 (4), as last amended by Regula ­ tion (EEC) No 3398/82 (5), introduced until 31 HAS ADOPTED THIS REGULATION : Article 1 In the last sentence of Article 1 of Regulation (EEC) No 3353/75, '31 December 1983 ' is hereby replaced by '31 December 1984'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1983 . For the 'Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 35, 9 . 2. 1982, p. 1 . (2) OJ No L 195, 5 . 7. 1982, p. 1 . 3) OJ No L 195, 5 . 7 . 1982, p. 21 . (4) OJ No L 330, 24 . 12. 1975, p . 29 . OJ No L 357, 18 . 12 . 1982, p . 12 .